UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6710


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT HAMPTON TAYLOR,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     James C. Dever III,
Chief District Judge. (5:07-cr-00324-D-1; 5:15-cv-00397-D)


Submitted:   October 25, 2016             Decided:   November 4, 2016


Before GREGORY, Chief Judge, and MOTZ and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Hampton Taylor, Appellant Pro Se.     Jane J. Jackson,
Assistant United States Attorney, Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Hampton Taylor seeks to appeal the district court’s

order    dismissing       as   successive        his   28    U.S.C.      § 2255    (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate       of    appealability.            28     U.S.C.

§ 2253(c)(1)(B) (2012).          A certificate of appealability will not

issue     absent     “a    substantial      showing         of     the   denial    of     a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.   Cockrell,        537    U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Taylor has not made the requisite showing.                       Accordingly, we deny

a certificate of appealability and dismiss the appeal.                            We also

deny as moot Taylor’s motion to consolidate. We dispense with

oral    argument     because     the    facts      and      legal    contentions        are



                                            2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3